Case 7:19-cr-00685-VB Document 60

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, :

V.

MARK GARCIA, and ELIJAH WILSON,
Defendants.

eoceccteeceeeeennes ao nennennneneX

 

Filed 10/02/20 Page 1 of 1

    
  

oye

|
i
NICALLY FILED
|

ORDER

19 CR 685 (VB)

The telephonic status conference in this matter currently scheduled for October 7,

2020, at 11:00 a.m., has been re-scheduled for October 7, 2020, at 12:00 p.m.

At the time of the scheduled hearing, all counsel and defendants shall attend by calling

the following number and entering the access code when requested:

Dial-In Number:

Access Code: 1703567

Dated: October 2, 2020
White Plains, NY

(888) 363-4749 (toll free) or (215) 446-3662

SO ORDERED:

Viet

 

Vincent L. Briccetti
United States District Judge
